DECISION AND ORDER

VICTOR MARRERO, District Judge.
On April 23, 2013, Kolel Beth Yechiel Mechil of Tartikov, Inc., (“Kolel Beth”) filed an application for an order to show cause requesting that the Court grant specific performance ordering John Hancock Life Insurance Company (“John Hancock”) to pay out the death benefit, plus interest, of the $10,000,000.00 life insurance policy insuring the life of Edith Gold-stein (the “Goldstein JH Policy”), one of forty-three life insurance policies whose ownership was at issue in the related case of Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Trust, No. 12-3247 (“Kolel v. YLL ”) (the “Show Cause Application”). (Dkt. No. 3.) On June 24, 2013, the Court entered an Order staying all proceedings in the instant matter pending the determination of an appeal in Kolel v. YLL addressing the Court’s affirmance of an arbitration award granting ownership of the relevant life insurance policies to Kolel Beth. (Dkt. No. 23.) On August 30, 2013, the Second Circuit affirmed the Court’s decision in Kolel v. YLL. See Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Trust, 729 F.3d 99 (2d Cir.2013).
By letter dated August 3, 2013, Kolel Beth requested that, in light of the Second Circuit’s ruling, the Court issue an Order requiring John Hancock to pay out the benefits, plus interest, of the $10,000,000.00 Goldstein JH Policy. (Dkt. No. 26.) By letter dated September 3, 2013, John Hancock requested a pre-motion conference for interpleader relief in order to request, among other things, an Order “allowing John Hancock to pay to the Clerk of this Court the death benefit in the amount of $10,000,000.00 plus interest at a rate of 3.5% per annum from January *35410, 2013 through the date of deposit.” (Dkt. No. 25.)
In light of the decision by the Second Circuit, and having considered all the submissions and arguments set forth by the parties, the Court is persuaded that no further unresolved issues remain barring the payment of the death benefit from the Goldstein JH Policy. Accordingly, the Court hereby grants Kolel Beth’s Show Cause Application and orders that John Hancock immediately pay the Goldstein JH Policy death benefit of $10,000,000.00 plus interest at a rate of 3.5% per annum, to Wilmington Savings Fund Society, FSB, as securities intermediary for Kolel Beth.

ORDER

Accordingly, it is hereby
ORDERED that the motion of Kolel Beth Yechiel Mechil of Tartikov, Inc. (“Kolel Beth”) for specific performance (Dkt. No. 3) is hereby GRANTED; and it is further
ORDERED that John Hancock Life Insurance Company immediately pay Wilmington Savings Fund Society, FSB, as securities intermediary for Kolel Beth, $10,000,000.00 plus interest at a rate of 3.5% per annum from January 10, 2013 through the date of deposit, representing the death benefit of life insurance policy number 181466 insuring the life of Edith Goldstein.
SO ORDERED.